ORMOND, J.
Harrell being one of the sureties of the sheriff, was clearly incompetent, from interest, to testify in his behalf, at law ; and in equity, he certainly could not be a witness, as the judgment was rendered, not only against the sheriff, but also against him, as one of his sureties.
We consider the answer of the defendant, as virtually admitting his insolvency; he also admits the existence of a debt from him to the sheriff, as charged in the bill, of $203 46, subject to a credit of $40, and for this, we think, he is entitled to a set off in equity. As between the original parties, the insolvency of one, may be a ground for the interposition of a Court of Chancery, to prevent irreparable injury. [Pharr & Beck v. Reynolds, 3 Ala. Rep. 521; Long & Long v. Brown, 4 Ib. 622 ; and Cullum v. The Bank, Ib. 21.] In this case, the defendant being indebted to the sheriff, has obtained a judgment against him, in a case in which he could not make the debt a set off, and if he is compelled to pay the judgment, will, from the insolvency of the defendant, in all probability, lose the debt. Under such circumstances he is entitled to an equitable set off, winch the Chancellor should have allowed.
The remaining questions are of much more moment, and difficulty. Whether the insolvency of the “ Institute/’ can be shown by the sheriff, as an excuse for omitting to return the execution, and by what means the insolvency is to be established.
*509The remedy against a sheriff,for failing to return an execution, is provided by statute. By the act of 1S19, Clay’s Dig. 206, § 22, a remedy was given to the plaintiff, to recover by motion, money which the sheriff had made and failed to pay over, “ or for failing toTreturn the execution.” A previous statute, passed in 1807, Clay’s Dig. 217, § 80, gave to the Court power, on motion, to fine the sheriff five per centum per month on the amount of the judgment, for a failure to return it; and a statute passed in 1826, Clay’s Dig. 218, § 86, authorized the Court to issue an attachment, for an omission to return the execution.
At an early period of this Court, a construction was put upon the first of the acts here cited, that the sum to be recovered of the sheriff, was the amount of the execution, McWhorter v. Marr, 1 Stew. 53, which was re-affirmed in Neale v. Caldwell, 3 Stew. 134. In Hill v. The State Bank, 5 Porter, 537, the present Court considered the question as to the proper measure of damages in such a case, and although it adhered to the former decisions, it expressed great dissatisfaction with them, but would not depart from a construction so long acquiesced in. There the question arose at law, upon the motion. Now it is presented in Chancery, and the question is, whether equity has the power to relieve in such a case ?
What is the true intent and meaning of these statutes, giving remedies against the sheriff, for omitting to return an execution? The evident design was to procure the performance of the act. To accomplish this, he is exposed, by the omission, to a summary proceeding, at the instance of the plaintiff, which is evidently purely penal in its character; as the question is, not whether the plaintiff has been injured, by the neglect of the sheriff, but whether he has omitted to do the act, which, by law, he was required to do. We have frequently expressed our individual opinions, that it was impossible to suppose that it could have been contemplated by the legislature, that the sheriff should pay the debt, as the consequence of his omission to do an act, when such omission was no prejudice to the plaintiff, and the performance would have conferred no benefit. Influenced by these considerations, the suggestion was made, in Harris v. Bradford, 4 Ala. Rep. 221, that possibly equity might relieve in such a case.
*510Upon mature reflection we are satisfied, that a Court of equity cannot relieve against the penalty, so long as the construction heretofore put upon the statute, is permitted to remain. It does not stand upon the same footing, with contracts entered into by the parties, but is a declaration of the legislative will, which Courts of Chancery cannot dispense with, any more than Courts of Law. [Jemison v. Cozzens, 3 Ala. Rep. 636; see, also, 2 Story’s Equity, 555, § 1326; and cases cited.]
However unjust, or against conscience, such an attempt may be, it is not in our power to relieve against it. So long as the law is permitted to remain upon the statute book, it must be enforced, both at law and in Chancery. Equity will entertain a bill, for a discovery of facts, to show that the penalty never attached, or was produced by the fraudulent conduct of the adverse party, or by circumstances beyond his control. Such, indeed, was in part the equity set up in this bill, but it was denied by the defendant, and is not proved.
The result of our opinion is, that the decree of the Chancellor must be so far modified as to allow the complainant a credit, by way of equitable set off for the amount of the debt, admitted to be due to him by the defendant. In all other respects it is affirmed.
Let the defendant in error pay the costs of this Court. The complainant is properly taxed with the costs of the Court of Chancery, as he did not offer to pay what was really due.